                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                  July 12, 2019
                         UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

DONALD RAY WILLIAMS, SR.,                    §
TDCJ # 00585282,                             §
                                             §
        Plaintiff,                           §
VS.                                          § CIVIL ACTION NO. 3:19-219
                                             §
OFFICER KATHY WANSER, et al.,                §
                                             §
        Defendants.                          §

                               ORDER OF DISMISSAL

       Plaintiff Donald Ray Williams, Sr., an inmate in the custody of the Texas

Department of Criminal Justice–Correctional Institutions Division (“TDCJ”), filed this

civil rights suit under 42 U.S.C. § 1983. Williams has filed motions to proceed in forma

pauperis (Dkt. 3, Dkt. 4). Having reviewed the pleadings and the plaintiff’s litigation

history, the Court dismisses this case for the reasons explained below.

       Under the “three strikes” rule found in the Prison Litigation Reform Act

(“PLRA”), a prisoner is not allowed to bring a civil action in forma pauperis in federal

court if, while incarcerated, three or more of his civil actions or appeals were dismissed

as frivolous, malicious or for failure to state a claim upon which relief may be granted,

unless he is under “imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).

Once a prisoner has accumulated three qualifying dismissals or strikes for purposes of

Section 1915(g), he may not proceed without prepayment of the filing fee unless he fits

within the imminent-danger exception at the time his complaint is filed. See Banos v.

O’Guin, 144 F.3d 883, 885 (5th Cir. 1998); Adepegba v. Hammons, 103 F.3d 383, 385


1/3
(5th Cir. 1996).    The threat of imminent danger must be “real and proximate,”

Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th Cir. 2003), and allegations regarding past

harms do not suffice. Banos, 144 F.3d at 885; see Abdul-Akbar v. McKelvie, 239 F.3d

307, 315 (3d Cir. 2001) (en banc).

       Williams has filed at least three civil actions or appeals that were dismissed as

frivolous, malicious, or for failure to state a claim. See, e.g., Williams v. Dodge, Civil

Action No. 2:18-CV-227 (S.D. Tex.) (dismissal order dated August 22, 2018, collects

citations for at least 13 prior strikes). He therefore may not proceed in forma pauperis

absent a showing of imminent danger of serious physical injury.            See 28 U.S.C.

§ 1915(g); Banos, 144 F.3d at 885.

       Williams’ complaint alleges that multiple defendants, including officials from

Brazoria County and the City of Angleton, violated his rights with an “illegal conviction

scheme plan” (Dkt. 1, at 4). He appears to complain that the proceedings leading to his

murder conviction from 1994 were flawed, and seeks “$749 trillion dollars” as

compensation (id. at 5). He does not make allegations regarding any threat of imminent

danger.

       Because Williams has not sufficiently pleaded that he was under a real, proximate

threat of “imminent danger of serious physical injury” at the time that his complaint in

this lawsuit was filed, the Court will dismiss the complaint without prejudice as barred by

28 U.S.C. § 1915(g). See Banos, 144 F.3d at 885.

       The Court therefore ORDERS as follows:




2/3
      1.     Plaintiff’s motions for leave to proceed in forma pauperis (Dkt. 3, Dkt. 4)
             are DENIED.

      2.     Plaintiff’s complaint (Dkt. 1) is DISMISSED without prejudice pursuant
             to 28 U.S.C. § 1915(g).

      3.     All other pending motions are DENIED as moot.

      4.     The Clerk will provide a copy of this Order to the plaintiff and to the
             Manager of the Three-Strikes List for the Southern District of Texas at
             Three_Strikes@txs.uscourts.gov.

      The Clerk will provide a copy of this order to the plaintiff.

      SIGNED at Galveston, Texas, this 12th day of July, 2019.


                                             ___________________________________
                                             George C. Hanks Jr.
                                             United States District Judge




3/3
